June 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          HOU-SCAPE, INC., Appellant

NO. 14-14-00075-CV                           V.

   CONWAY HALL SPRINKLER COMPANY INCORPORATED, Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Conway Hall
Sprinkler Company Incorporated, signed October 13, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Hou-Scape, Inc., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.